DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Amendments and Remarks, filed 10 November 2021, in the matter of Application N° 16/448,986.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been added or canceled.
Claims 23, 25, and 32-35 have been amended.  Notably, Applicants have amended independent claims 23 and 25 as discussed herein below, by adding a step that discusses simply ‘providing’ the water that is already used in the ‘subjecting’ step.  It appears from the remarks as well as the discussion from the preceding telephone interview that the water is to meant to possess a salinity content that is below that of the water that previously occupied the pipeline during its normal use (i.e., seawater).  The amendments add no new matter.
Thus, independent claim 23, dependent claims 9-13, 16, 18, 19, 21, 32, and 33 as well as independent claim 25 and dependent claims 26-31, 34, and 35 continue to represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statements (IDS) have been filed for consideration.



Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 10 August 2021 since the art that was previously cited continues to read on the amended recited limitations.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims independent claim 23, dependent claims 9-13, 16, 18, 19, 21, 32, and 33, as well as independent claim 25 and dependent claims 26-31, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Burger (USPN 5,753,180; of record) in view of Cord-Ruwisch et al. (Journal of Petroleum Technology; January 1987).
As alluded to above, the amended limitations presented in claims 23 and 25 are drawn to methods for remediating microbially-induced corrosion in a section of a pipeline used to transport water having a total dissolved salt concentration of between 0.25 M to 5.1M expressed as sodium chloride dissolved (i.e., seawater), the section of pipeline having a volume, where halotolerant or halophilic bacteria that induce corrosion grown on the inside surface of the pipeline and have an intracellular tonicity balanced according to a salinity of an environment, the method comprising:
Providing hypotonic water and then subjecting the inside surface of the section of pipeline to the aforementioned ‘provided’ hypotonic water by replacing the water being transported (i.e., the water having a total salt concentration of between 0.25M to 5.1M, as expressed as sodium chloride dissolved (i.e., seawater)), with the hypotonic water.  As amended, the hypotonic water is defined as being either: 1) distilled water, or 2) seawater that has been subjected to desalination or reverse osmosis in order to reduce salt content sufficiently to prepare a fluid that is hypotonic.
The recited tonicity of the hypotonic water is 50% or less of an intracellular tonicity of the halotolerant or halophilic bacteria, as expressed as sodium chloride dissolved, and wherein the section of the pipeline is in contact with hypotonic water for a continuous time period of at least 60 minutes.
Independent claim 25 recites the same thing with the added limitations of claim 25 wherein the hypotonic water causes osmotic lysis in the halotolerant or halophilic bacteria present on the inside of surface of the section of the pipeline.
Burger teaches a non-biocidal method for inhibiting microbially-influenced corrosion of microbially-influenced corrosion-susceptible metal surfaces having an anaerobic biofilm containing active sulfate-reducing bacteria (SRB) wherein the method comprises contacting said biofilm with a liquid dispersion of an anthrahydroquinone compound (claim 1).  Claim 3 discloses that the anthrahydroquinone compound is dissolved in an aqueous solvent (i.e., water).  Claim 5 further discloses that the anthrahydroquinone compound is the disodium salt of 9,10-dihydroxyanthracene.  The structure of 9,10-dihydroxyanthracene is:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

whereas the disclosed disodium salt, while not structurally depicted in the reference, is presumed to have the following structure:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The molecular weight of the former is 256.212 g/mol whereas the molecular weight of the latter is 254.196 g/mol.
The concentration of the anthrahydroquinone solution used to treat the bacteria in the pipeline is further disclosed as ranging from at least 1 ppm and preferably ranging from 1-50 ppm in the medium.  It is also taught that as little as 0.1 ppm in the aqueous medium gives significant inhibition form many uses (see col. 7, lines 54-62).  As is understood by the skilled artisan, the term “ppm” or parts-per-million is a common unit of concentration used to indicate very small concentrations, such as, µg/g or µL/L, typically where there is a 106 or 1,000,000-fold difference between the numerator and denominator of the concentration units.  Here, the teaching of the preferred range and molecular weight of disodium 9,10-dihydroxyanthracene can be used to convert the concentration to molarity (mol/L).
The solvent is disclosed as being aqueous and thus absent a showing to the contrary, is considered to be simply water which has a density of 1-g/mL.  
A 1-ppm concentration of disodium 9,10-dihydroxyanthracene (referred to herein as “compound”) is then represented as being 1-µg compound/1-g water.  This converts to 1-µg compound/1-mL water.
1-µg of compound/g water converts to 3.93(10-9) mol/mL water.  Ultimately, this converts to a concentration of 3.93(10-6) mol/L or a solution of disodium 9,10-dihydroxyanthracene whose concentration is 3.93 µM.
Calculating from the upper concentration limit of 50-ppm yields a solution whose molar concentration 1.97(10-4) mol/L or 1,970 mM.  Thus, what can be shown from calculating the “tonicity” or “salinity” of the practiced solution is that it is well below the tonicity of water in which the treated bacteria of the claimed method reside.  That is, Burger’s disodium, aqueous treatment solution is considered to be exceedingly hypotonic relative to the treated bacteria and the water in which they thrive.
Regarding Applicants’ newly added definitions for the applied hypotonic water as presented in claims 23, 25, and 32-35, the Examiner acknowledges that Burger is deficient in teaching that the applied water is distilled water.  The reference additionally does not teach that the water containing a reduced level of salinity is so achieved by having undergone desalination or reverse osmosis.
What is broadly and reasonably interpreted from these newly presented delineations of hypotonic water is that the water to be used in the now amended method will range in salt concentration from zero salt to an unrecited concentration of salt that is less than 5.1M, expressed as dissolved sodium chloride.
As Applicants imply from their filed remarks, the applied solution need not be devoid of sodium chloride, it must simply contain less than the water that flows through the pipeline under normal operation.  Since Applicants’ claim recites an upper limit of saline concentration of 5.1M dissolved, the Examiner broadly and reasonably interprets that any salt concentration that is taught and suggest by the art as being less than this upper limit will meet the limitation of the claimed invention.
The manner in which this concentration is further considered by the Examiner as being directed to a product-by-process limitation.  That is, the method is directed to one for reducing microbially induced corrosion by applying a hypotonic solution to a pipeline in need thereof.  It is not directed to a method of producing said solution. 
At the outset, the Examiner on re-evaluation of the teachings of Burger, points out that sodium chloride is not disclosed as being part of the applied solution.  Rather, the disodium salt of the aforementioned biocide 9,10-dihydroxyanthracene is disclosed.  As such, the Examiner respectfully submits that the applied aqueous biocide solution is inherently hypotonic by definition with respect to the seawater that Burger discloses as normally flowing through the pipes being treated.
However, the Examiner submits that Burger, again on reconsideration, provides another teaching that would guide the ordinarily skilled artisan to the instantly claimed invention.  More prominently, it would guide the artisan to devise a method consistent with the newly presented hypotonic water limitations.
Burger discloses different potential methods for mitigating or lessening sulfur-reducing bacteria (SRB), among which include: salinity control (i.e., modification of the salt concentration of water) and that some of the noted methods will kill the sulfur-reducing bacteria, while others will only stress or disturb them sufficiently to inhibit their activity (see col. 2, lines 42-51).
Burger does not expound any further on controlling SRB by controlling the concentration of salt in the applied solution.  What can be inferred from its teachings, though, is that the application of a solution containing no sodium chloride, effects the desired response of reducing the presence of SRB within the pipeline.
However, the state of the prior art does recognize the ability of SRB to be controlled by salinity.  The journal article published by Cord-Ruwisch, for instance, is directed to different aspects of SRB, their impact, and manners in which they can be controlled (see e.g., Abstract).  Cord-Ruwisch discusses that SRB are a group of specialized microorganisms that occur in aqueous environments in the absence of oxygen.  One of the key disadvantages to the presence of these bacteria is that they promote the corrosion of iron and steel pipelines in the absence of oxygen (anaerobic corrosion) (see e.g., Abstract).  The article additionally discloses that SRB will demonstrate a variety of reactions with respect to salt concentrations.  Freshwater species of SRB are noted as being inhibited by salt concentrations of more that 20-30 g NaCl/L (0.34-0.51M NaCl).  Many marine species are moderately halophilic (i.e., they do not develop in freshwater environments, but still require 10-30 g NaCl/ L or 0.17-0.51M NaCl).  Lastly, halotolerant SRB are disclosed as growing in both freshwater and seawater environments with activity of most species declining when the salt concentration exceeds 50-100 g NaCl/L (0.86-1.7M NaCl) (see pg. 101, left col., last paragraph).
Thus, what the person of ordinary skill in the art will immediately arrive at in view of the combined teachings is that sulfur-reducing bacteria will accrue in seawater driven pipelines (e.g., pipelines within the oil industry) and, more critically methods for abating SRB in said pipelines are known.  Burger immediately addresses this by teaching and suggesting that such methods include using salinity to control SRB.  Though the reference does not expressly provide additional guidance per se in terms of increasing or decreasing the level of sodium chloride in the applied aqueous solution, Burger does teach applying an aqueous solution that contains the disodium salt of 9,10-dihydroxyanthracene, in effect teaching the application of a hypotonic aqueous solution possessing a dissolved sodium chloride content that is less than that of the water that normally flows through the pipe.
The added teachings of Cord-Ruwisch support this conclusion by providing additional background knowledge pertaining to the susceptibility of different forms of SRB on exposure to different concentrations of sodium chloride.  Given the teachings of the latter article, the Examiner respectfully submits that it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed method by applying a hypotonic, aqueous solution to a pipeline as claimed.  Such would have provided the artisan with a reasonable expectation of success at treating a section of pipeline for microbially induced corrosion that has resulted from halotolerant or halophilic bacteria such as sulfur-reducing bacteria, absent a clear showing of evidence to the contrary.
Regarding the “pigging” step recited in claims 21 and 30, the reference discloses in claim 8 that the anthrahydroquinone solution is introduced into the pipe immediately following a pig.  Thus, the reference is considered to expressly teach the positively recited steps of executing a “pig run” and subjecting the inside section of the pipeline to a hypotonic water solution whose tonicity is lower than that of the tonicity of the intracellular tonicity of the invading corrosion-causing bacteria.  Further regarding the pig, the Burger alternatively refers to the “pig” as a scraper whose function is just that, to scrape the bacteria loose from the inside surface of the pipe (see item (5) in Fig. 2).  Thus, the Examiner concludes from the disclosure that the pig possesses a viscosity of greater than 2 cP, thereby teaching the limitations newly recited in claim 24.
The Examiner concedes the point that the reference does not teach the claimed property or effect of the anthrahydroquinone solution resulting in lysis of the corrosion-causing bacteria in the pipe.  However, the Examiner concludes that the foregoing discussion is considered to serve as evidence in the art that a person of ordinary skill in the chemical arts would rely upon to demonstrate that this effect would be achieved.  Evidence to this position is presented in the above discussion pertaining to the concentration of the disodium salt active in aqueous solvent.  The reference discloses that the pipelines to be treated are used to transport seawater.  Seawater is known to be about 3.5% by weight of dissolved salts.  Stated another way, seawater is 35 parts per thousand dissolved salt (oceanservice.noaa.gov/facts/whysalty.html).  The disodium salt of 9,10-dihydroxyanthracene that Burger uses to treat these pipes ranges preferably from 1-50 ppm or 3.93 µM to 1,970 mM.  The dihydroxyanthracene solution used is hypotonic relative to the salinity of the intracellular bacteria dredged by the pig in the pipe.  Thus, water would be expected to flow into the bacterial cells and necessarily lyse them.  
Claim 7 of the disclosed method teaches that the anthrahydroquinone composition is introduced into liquid flowing through a pipe as a slug the volume of which is sufficient to provide liquid contact with a given point within the pipeline for at least one minute.  This is considered to teach and suggest the limitations recited by instant claims 9, 10, 24, and 31 which recite introducing the hypotonic water composition with a plug having a preferred viscosity of 2-10 cP (viscosity of water ranges from 1-5 cP).
The limitations recited in claims 12 and 26 require that the method treat a volume of the section of the pipeline which is at least 15m3.  The Example of the reference is considered to anticipate this limitation in its description of the pipeline being treated.  Therein, the pipeline is disclosed as having a 60-inch (1.52 m) diameter (a 30-inch or 0.76 m radius) and a length of 10-miles (about 16.1 km or 16,903 m).  Calculation of the volume of this cylinder (Vcyl = πr2l) yields a volume of 30,762 m3.  The limitations of claims 11 and 19 recite that the one or more pulses of hypotonic water each have a volume of 20% or less of the volume of the section of the pipeline.  The aforementioned Example discloses that the anthrahydroquinone solution is administered twice per month at a rate of 36 gallons per minute for 30 minutes.  With one gallon equaling approximately 3.785 L, this rate calculates to about 136.26 L/min or about 4,088 L/30 minutes.  Operating on the assumption that on injection the solution remains in the pipe as a fixed volume and moves through the pipeline as such, the volume of anthrahydroquinone solution converts to a volume of about 4.1 m3 (1L = 0.001m3) which is easily less than 20% of the volume of the treated pipeline (20% = 6,152.4 m3).

Claims 13 and 27 recite that one or more additives selected from the group consisting of chemical biocides and/or bacteriophages are added to the hypotonic water used in the pipeline.
Burger’s practiced invention discloses using a solution of anthrahydroquinone to treat and potentially inhibit corrosion of pipes used to transport seawater.  The method is expressly taught as being a non-biocidal method.  Thus, from this particular point of view, Burger does not appear to anticipate the claim.  In fact, Burger specifically points out that “[u]nlike the use of biocides for treating sulfate-reducing bacteria, the anthrahydroquinone compounds used in the invention do not kill the sulfate-reducing bacteria, but merely inhibit the corrosion activity. Interestingly enough, the active species of alkali metal salt of the anthrahydroquinone compound is believed to be water-insoluble compounds which apparently deactivate the corrosive action of the sulfate-reducing bacteria.” (col. 7, lines 23-30)  However, the Examiner notes that the Example of the reference does expressly disclose treating the water which enters the pipes through such methods as chlorination, deaeration, etc. in addition to adding the anthrahydroquinone solution to the flow.  Thus, when considered in this light, the Examiner respectfully advances that the method of adding a solution of anthrahydroquinone as discussed above, would be considered to anticipate the limitations of claim 13.  The anthrahydroquinone solution is combined with the biocidal additives which already exist in the water to be treated and as such the method is accomplished.
Additionally, Burger is considered to render this claim obvious particularly as the solution that is added to the pipeline in the Example, does contain, at the time of injection, the biocidal additive.  Despite this perceived deficiency, the Examiner respectfully concludes that Burger teaches and suggests the claimed method step.  While not disclosed as being directly a part of the anthrahydroquinone solution added to the pipeline, the reference does teach and suggest to the skilled artisan that those compounds which function as biocides are present in the water, in effect, achieving the claimed combination.  Furthermore, the above citation also conveys to the skilled artisan the idea that the anthrahydroquinone compound does not kill the sulfate-reducing bacteria, but rather “deactivates” its ability to induce corrosion in the pipeline.  Removal of the bacteria’s functionality is considered an obvious variant to killing the bacteria; ultimately the bacteria are removed, their functionality destroyed, and bacteria-induced corrosion is abated or negated, thereby producing the same net effect.  Such is considered to teach the limitations recited in claims 18 and 29.
The reference additionally fails to expressly teach the newly added limitations to claims 23 and 25 that recite contacting the section of pipeline with the hypotonic water for at least 60 minutes.
Despite this perceived deficiency, the Examiner points out that the scope of at least 60 minutes is considered to be within the scope of the expressly disclosed “at least one minute,” as well as teaching that the pipeline can be treated over increments of time such as ten minutes (see e.g., col. 5, lines 23-31) and sixty minutes (see e.g., col. 9, lines 54-60).
Based on the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ arguments with regard to the rejection of claims 23, dependent claims 9-13, 16, 18, 19, 21, 32, and 33, as well as independent claim 25 and dependent claims 26-31, 34, and 35 under 35 USC 103(a) as being unpatentable over the combined teachings of Burger et al. and Cord-Ruwisch et al. have been fully considered but they are not persuasive.
Applicants traverse the rejection on two fronts and address the prior teachings over the two groups of claims depending from the two independent claims.  In each traversal, the Examiner notes that Applicants address the rejections as they pertain to the independent claims and additionally assert that the rejection over the respective dependent claims should be withdrawn owing to their respective dependence therefrom.  As such, in addressing Applicants’ remarks to the independent claims, so too are they directed and considered to address the respective dependent claims.
Applicants’ remarks to the first and second sets of claims, respectively dubbed the “First Interpretation of Burger” and “Second Interpretation of Burger,” both assert that the rejection should be withdrawn on the grounds that the amendment requires the ‘hypotonic’ water be prepared via desalination of seawater or via reverse osmosis to prepare the hypotonic fluid that is used to subject the pipeline to the same hypotonic fluid.  It is additionally alleged that since Burger requires the presence of AHQ in its solutions, that one would not look to Burger to accomplish the instantly claimed since the instantly claimed method does not use AHQ. 
Regarding the above assertions, the Examiner, in response, respectfully submits that Applicants’ amendments have not altered the scope of the claimed method and maintains that the limitations that have been “added” to claims 23 and 25, were previously recited in the claims.
The Examiner additionally maintains the previously presented interpretation of the manner in which the hypotonic water is produced, in that the limitations directed to this are broadly and reasonably interpreted as being directed to product-by-process limitations.  Therein, the Examiner’s burden remains directed to the process of remediation of the pipelines and not a method for producing hypotonic water.
The assertion that the instantly claimed method does not include AHQ is unpersuasive since the instantly claimed method does not exclude it.
Applicants’ remark directed to Cord-Ruwisch is additionally unpersuasive since the Cord-Ruwisch reference is relied upon to remedy a different point than is mentioned by Applicants.  Therein, it is not relied upon to provide reason for altering Burger to eliminate the use of AHQ.  Rather it is presented and discussed as providing evidence that 1) it is known to alter the concentration of salinity in pipeline flushing liquids and 2) that altering the salinity of aqueous solutions will have a direct impact on SRB mitigation and elimination.
Cord-Ruwisch’s showings of evidence are thus considered to supplement the teachings of Burger, notably those that discuss pigging the line prior to AHQ treatments, as well as treatment of the seawater prior to its injection into the pipeline to prevent the corrosion of the steel pipeline (i.e., chlorination, filtration, deaeration, etc.) (see e.g., Example, col. 8, lines 43-46).  Salinity control is also mentioned as a means by which SRB activity may be reduced (col. 2, lines 42-50).  The Examiner respectfully submits that the Example of Burger teaches and suggests salinity control by way of the mentioned techniques and, in further view of Cord-Ruwisch, maintains that the ordinarily skilled artisan would have possessed clear motivation to reduce the salinity of the incoming treatment water with a very reasonable expectation that do so would have directly impacted the activity and viability of the resident SRB.
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159.  See MPEP §§706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Independent claim 23, dependent claims 9-13, 16, 18, 19, and 21, as well as independent claim 25 and dependent claims 26-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of Mogensen et al. (USPN 10,344,905 B2). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instantly amended claims 23 and 25 recite:
methods for remediating microbially-induced corrosion in a section of a pipeline used to transport water having a total dissolved salt concentration of between 0.25 M to 5.1M expressed as sodium chloride dissolved (i.e., seawater), the section of pipeline having a volume, where halotolerant or halophilic bacteria that induce corrosion grown on the inside surface of the pipeline and have an intracellular tonicity balanced according to a salinity of an environment, the method comprising:
subjecting the inside surface of the section of pipeline to hypotonic water by replacing the water being transported with a total salt concentration of between 0.25M to 5.1M, as expressed as sodium chloride dissolved (i.e., seawater), with the hypotonic water (i.e., distilled or desalinated water), and wherein the tonicity of the hypotonic water is 50% or less of an intracellular tonicity of the halotolerant or halophilic bacteria, as expressed as sodium chloride dissolved, and wherein the section of the pipeline is in contact with hypotonic water for a continuous time period of at least 60 minutes.
The foregoing is a restructuring of the limitations of claim 15 (now canceled) and claim 23.
Independent claim 25 recites the same thing with the added limitations of claim 25 wherein the hypotonic water causes osmotic lysis in the halotolerant or halophilic bacteria present on the inside of surface of the section of the pipeline.

Claim 1 of the ‘905 patent discloses:
A method for remediation of microbially induced corrosion in a section of a pipeline used to transport water with a total dissolved salt concentration of at least 0.25 M expressed as sodium chloride dissolved, the pipeline having a volume, where halophilic or halotolerant bacteria that induce corrosion grow on the inside surface of the pipeline and that have an intracellular tonicity, the method comprising: a) performing a pig run in the section of the pipeline; b) subjecting the inside of the section of the pipeline to hypotonic water compared to the intracellular tonicity of the bacteria growing on the inside surface of the pipeline, the hypotonic water being sufficiently hypotonic to cause osmotic lysis in the bacteria, the hypotonic water having a total dissolved salt concentration of 5 mM or less expressed as sodium chloride dissolved, wherein the inside of the section of the pipeline is subjected to one or more pulses of hypotonic water which are enclosed by a plug on the leading end and the trailing end of the pulse of hypotonic water, and wherein the plug is liquid having a viscosity between 2-10 cP.
In comparing the scope of the practiced 905 patent to that of the instantly claimed method, a person of ordinary skill in the art would have immediately expected to have achieved the latter.  Therein, the scope of the practiced ‘905 patent is narrower and would, if available as prior art, anticipate the instantly recited method of claim 1.

Response to Arguments
Applicants’ response with regard to the rejection of independent claim 23, dependent claims 9-13, 16, 18, 19, 21, 32, and 33 as well as independent claim 25 and dependent claims 26-31, 34, and 35 on the grounds of nonstatutory obviousness-type double patenting over the patented teachings of Mogensen et al. have been fully considered but they are not persuasive.
Applicants again allege that in view of the amendments made to claims 23 and 25, that the Examiner has not provided a side-by-side comparison of the claims of the present application with those of the ‘905 patent and that such an analysis would demonstrate that there the claimed inventions are not obvious in view of one another.
In response, the Examiner respectfully again disagrees and maintains that analysis sufficient in demonstrating that the teachings of the ‘905 patent render the instantly recited method has been provided.
For the above reasons, Applicants’ arguments remain unpersuasive.  Said rejection is therefore maintained.

All claims under consideration remain rejected; no claims are allowed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615